_::             ‘.‘.   .,
                                                                              Janwb~   15,     1959                                    :,
                                                                                 :.          ~‘,,Z

                              :Mr &or&~P.~Killim,Jr,                                                                             .~   .,:...
                               Couuf@-Attorney
                                   scufiy coutlty                                                                       ~_
                                   Snyder,Texas                                         Re: Whetheror hbt,.uuder '.         :'
                                                                                            Article802e,V,P.C.;minors“.' " ~_.
                                                                                            can be incarcerhea panabig : .’
                                                  .'                                        ~trlaluponfa.wre or:t!le i
                                                  :.                                        minor~$omakebox&       .. ..::"




     . .
                                                Artirl6~
                                                       8028 of,vernonls
                                                                      PenalCo(lc'of
                                                                                 TexasprovSdee'in
                                   put BE follcjws:                                       :.
                                                                 "Anymaleminorvho has passedhis 14thbirthday'but
                                                          hai not reached.~is  17thbirthday,‘andany femaleminor.
                                                          who b&s passedher 14thb&hairs;but has not reachedher.
                                                          18thbirthday,   and who drivesor operates.anautcnsobile
                                                                                                                or
                                                          cin;v
                                                              othermotor.irehi&on any public.roaa.or   highwayInn:..
                                                          this stateor uponany itreetqr alleyvfthlnthelllm+~          :' ...
                    .~
                                             i.
                                                          bf any.cityi  toun orivillage,Or:Fponaiy.beaehas,deftid
                                                          In chapter 430, Acts of the.5lst.Leglslattie,1949;while-     :
    __.                                                   under'the'lnfluence  0f.intoxicatingliq)ldr,.&who drives
                                                          or operate?an automobile  or any othermotorvehiclein
                                                          mch‘vay as to riolate'any  trafficlav of this state,
;          :-
                             .I’                          hall be guiltyof a misdemeanor   and~still'bi.~~shed by
                                                          a flne,ofnot more than One ~HundreclDol.+3 ($109.00). . '.*
                     :
                                   . . “.
                :
                                   . .            . ..’            Wection 2. No suchminor,after      convic$&nor.plea
      .
            ._
                         .
                                                          of guiltyand imposition
                                                                                of fine,shallbe committed
                                                                                                        to any                   :
                                                          jail in defaultof paymentof the fine Imposed,but,the
                                                          courtimposingsuchfine shallhavepover.tostispind  and
                                                          $tike'poasession
                                                                         of euchminor'sdrivinglicenseand retain
     -.
                                                          ,++a6ameuntilsuchfinehas been paid:"
                                                                "Section4. The offensea.created
                                                                                              underthisAct,
                                                          &all be underthe jurisdictionof the.cqurtsreguly4              .,
                                                          ~caqpoVaredtotrynUsdemeauore
                                                                                     car.&ug the pena?ty
                                                          heawn affixed,aud shallnot be underthe jurladi&+o&                 :
                                                            ,...
                                                             .,
                              .
                                                                                                         ‘.




                                                                                                              .~   ._
                            Mr. OeorgeP. Klll.am,~.Jr.,
                                                   Page 2~(W@+i’)


                                     of the JuvenileCourts;but nothingcontad ia ihis..                                   ,~               ,.
           :                      :. Act &all.be construedto otherviserepealor affectthe                                      .; ._   .
                                     itatutqs&ulating.the povsrs,and dutieeof J’uvenlle
                                    CQU&S;   lw.pmvlei~ne~~r      thls.Act          shall   be.cumuJatiti.
. * ..                     of allother lawson thissribject.”.               .. :
                                                         ~                    .
                              . The questionyou presented  concern6the &ar&‘at&         of
                  a minorpeudlngtrial.  The,clvll etatute authoritygovernliw    j\ivenilcs
   . .            ‘is.fouud
                          in Vernon’sCivilStatutesof T-8, Article23’338-1.     ‘Article
                  2338-l:~~a comprehenai~‘+atuti  vhlchsubstitutes ,Iuvenile‘~urts
       ‘.         for tddnai court8to4ealwith any chXl.d   0f.adealgnate~aga     who vi04 ::.
       :         ,lates8nYlmrorq rdlnanceoi is otherwise   vlthinthe proVialo2l8   07 the ..
:                 statute..~W;     it is'pertlnent to observeat thie+oi.pt  that'              (. j
                 &ij~-&a,      pAC;; createaan antIrelynev offense.Priorto iti ":'                      .’
               ,-par@ga;ml~ juvenl.len.undar  aevmiteen~sofage fmdiclpahJwenUes
                 w     +gkteen -0%      age yare qot.mibjectto.punishWnt  far cr3sea.
         ..      but n~~‘.mb$ecfwly to the:protieiq,or     Article2338~l,..V.C.S.,   which
                                     oourt8 snd provides the omcsdurs for tri8le   ,for         ._.. .,
. .: ,:.,. atabllshea~$fw8nlU                                                                .
    .:          -~.j~~dqUiique$~~..~ pxtidn Ii?of~thatt:titute   speclflo+y -6’            . . .
                                     ..
                                      ..                                                             :_
              :’ that:     :
     .      :-.


                                                                                                                                           .




                                                       .~             .        ‘.
                       .’
                                                ,.“.                                                         :../


     . .
 :             . . .                                        :.’                                      :,
                                                                          _.
 :
                                                                                                ;.                  I:                         ‘~
                                                                                                                                             .’        .:


                                                                                                                                        ..




                    :
                                             .’
                                    . .           :          ‘.   :
                                                                                                             ._
    : .
                                                                                                                                             ‘..
                                                                                                                                                            :




                                                             3. (WU-547)
                                 Mr. GeorgeP. KIlla& Jr.,,Page
                                                                                                                  ‘.   ,.,



                                 a&ii&&l pr&dtie.ln the.&tureoi a'dr&&&adl~n                                      i@~tistsucli"
                                .minor. .::                                                                           :                                             ..;
                                       : Therefore,.it'li
                                                        thi oplnios~Ofthis o&ce~%A&t &nce
                                .~tiicle
                                       8020,Vernon's&~~lCode,,cr&at& an.eut$re&n&i offehseand
                                'f-her provldcsthatthe juvenilecourt.shal& not have jurisdiction                                                                .~. "
                                over.theminor,then suchminor who fallsto.makebond pendingtrial.
                                tillbe traatedas adultsand may be couflnedln jail.
                                                                                      SuNudRY
                                                                      Juvenilesbeingchargedunder
                                                                  Article*2e, Verrmn'aPenalCode,are
                                                                                        anbonds as
                                                                  subjectto the ssme3.a~~
                                                                  adultsaud qy be .lncarcMtad~
                                                                                             upon                      '.
                                                                                                            ‘.
                                                                  faibreto~mahebond.       .,..
                .
                                                                                            :
                                                       :                                          g+&yolire*‘.                     ‘(
                    :~
.
                                                             1.’
                                                      ., :’
          .,.            7~


    i’,
                                                  ;...      ,:.’             i




                                                      .“_.            ..>”
                              ._ ~APPRgaDz



          .                    .oPINmi’cQNuIlTB;E:
                                                .,                               ,~
                                                                                            ‘. .                             ._.                   .
                                                                                                                                        .
                                 GeocP~.Bla&m~,Chairmau '                             ;
                                 HarlettrK&rigor-Payne
                                 Netmy&Bpmrell
                                 Jack Goodman
                                 ByronFullerton
                                 L..P.,Low
                                 l7~tiPoRTHEmoRNEY~
                                 BY:.
                                      UC V. *@pert